 


 HR 1216 ENR: To designate the Department of Veterans Affairs Vet Center in Prescott, Arizona, as the “Dr. Cameron McKinley Department of Veterans Affairs Veterans Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1216 
 
AN ACT 
To designate the Department of Veterans Affairs Vet Center in Prescott, Arizona, as the Dr. Cameron McKinley Department of Veterans Affairs Veterans Center. 
 
 
1.FindingsCongress finds the following: 
(1)Dr. Cameron K. McKinley was born on December 9, 1930, in Shreveport, Louisiana.  
(2)Dr. McKinley served in the U.S. Marine Corps Reserve in Shreveport, Louisiana, from 1947 to 1949.  
(3)Dr. McKinley served valiantly at Wiesbaden Air Force Hospital during and after the Vietnam War, providing therapy to military personnel and their families.  
(4)Dr. McKinley served with great distinction as the Chief of Psychology at the Veterans Affairs Hospital in Prescott, Arizona, from 1981–1995.  
(5)At the Prescott Veterans Affairs Hospital, Dr. McKinley organized a Rap Group for Vietnam Era veterans dealing with various degrees of post-traumatic stress disorder (PTSD). That group of veterans formed the Vietnam Veterans of America, Chapter 95.  
(6)Vietnam Veterans of America, Chapter 95, in concert with Dr. McKinley, local leaders, businesses and nonprofit groups petitioned the Federal Government for a free-standing Veterans Affairs Medical Center (VAMC).  
(7)Congress authorized 91 new rural VAMCs, among them the Prescott Vet Center. In June of 1985, the Prescott Vet Center opened.  
(8)Dr. McKinley spent decades confronting the pressing issue of PTSD by providing cutting-edge psychological and neuropsychological assessments to the returning veterans of three wars. He produced targeted action plans for veterans suffering from PTSD, giving them tools to deal with their afflictions and transition successfully back into civilian life.  
(9)Dr. McKinley’s cutting-edge work has earned him recognition from Prescott VAMC, Vietnam Veterans of America, the Veterans’ Readjustment Counseling Center, and the Department of the Army for his outstanding work to improve the lives of veterans of multiple generations.  
(10)It is only well and fitting that as a tribute to this remarkable person’s life that Congress seek to name the facility after the leader who was its inspiration and a lifesaver for so many.  
2.Dr. Cameron McKinley Department of Veterans Affairs Veterans Center 
(a)DesignationThe Department of Veterans Affairs Vet Center located at 3180 Stillwater Dr. #A, Prescott, Arizona, shall after the date of the enactment of this Act be known and designated as the Dr. Cameron McKinley Department of Veterans Affairs Veterans Center.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Department of Veterans Affairs Vet Center referred to in subsection (a) shall be deemed to be a reference to the Dr. Cameron McKinley Department of Veterans Affairs Veterans Center.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
